I must respectfully dissent from the majority opinion for the reason that I find that the officer's stopped vehicle did not constitute "oncoming traffic" as set forth in Westlake Ordinance 337.14.
Westlake Ordinance 337.14 states as follows:
"337.14 USE OF HEADLIGHT BEAMS
"Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in Section337.02, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons, vehicles and substantial objects at a safe distance in advance of the vehicle, except that upon approaching an oncoming vehicle, the lights or beams shall be so aimed that the glaring rays are not projected into the eyes of the oncoming driver."
According to the similar statute (R.C. 4513.15), a driver must dim the vehicle's high beam lights whenever his "vehicle approaches an oncoming vehicle." The court in State v. Woods
(1993), 86 Ohio App. 3d 423, 621 N.E.2d 523, interpreted the purpose of the similar statute was to "prevent oncoming motorists from temporarily blinding each other and thereby creating a hazardous condition."
Defendant was obviously in the act of "approaching" when the officer witnessed him driving up to the intersection with his high beams on. He was entitled to have his high beams on, as he was coming off a darkened road. The issue comes down to whether the officer's stopped vehicle was an "oncoming vehicle." I believe the word "oncoming" connotes movement. "Coming nearer; approaching * * *." American Heritage College Dictionary (3 Ed. 1993), at 953. "A coming nearer in time or space." Webster's Ninth New Collegiate Dictionary (1990), at 824. "It is equally well settled that words used in a statute are to be taken in their usual, normal, and customary meaning. R.C. 1.42." State exrel. Pennington v. Gundler (1996), 75 Ohio St. 3d 171, 173,661 N.E.2d 1049, 1051. Criminal statutes "shall be strictly construed against the state, and liberally construed in favor of the accused." R.C. 2901.04. This rule applies to criminal ordinances as well. Vermilion v. Stevenson (1982), 7 Ohio App. 3d 170,171, 7 OBR 215, 216-217, 454 N.E.2d 965, 966-967. *Page 23 
The majority states that defendant's argument that the officer's car was not "oncoming" is unpersuasive, as it "ignores the fact that Officer Cummings's car, as well as the vehicle in front of his, was moving immediately prior to stopping at the traffic light as defendant approached from the opposite direction." However, Officer Cummings testified both on direct and cross-examination that he did not see the defendant's high beams until his vehicle was stationary and the defendant dimmed his lights after the light changed, before proceeding through the intersection:
"OFFICER: At this point I had become stationary at the intersection. I observed a vehicle approaching the intersection eastbound on Detroit Road. The vehicle was observed to have a high beam, bright light, front headlight illuminated the entire time that it approached the intersection.
"Upon coming to the intersection, the vehicle stopped for the red light and continued to have its high beam headlights on. After a period of time of sitting there, the vehicle was noted to turn its bright lights off and proceed through the intersection upon the light turning green.
"* * *
"BURKE: Officer, you were already stopped at the light at Bradley and Detroit heading westbound and the vehicle in front of you was already stopped when you first saw the Defendant; isn't that true?
"OFFICER: That is correct.
"* * *
"BURKE: So you are already stopped at the light, it's red, and then you look up and you see the car, his car, the defendant's car, approaching; right?
"OFFICER: That's correct.
"* * *
"BURKE: Your testimony is that when he left the light, he had dimmed — when the light turned green, he dimmed his lights; right?
"OFFICER: That is correct."
The officer on cross-examination also admitted that when he said he was at the light for one minute and a half that it was incorrect, and that it was more like thirty seconds.
Since the vehicles across from defendant were stationary at the light, they were not "oncoming." The officer testified that the defendant flicked his high beams off when the light changed to green. Therefore, his high beams were no longer on when the stationary vehicles began to move toward each other. *Page 24 
Inasmuch as the purpose of the statute is to prevent the hazardous condition of temporarily blinding drivers as their moving vehicles draw nearer, the defendant did not violate the statute. The majority's holding would call for high beams to be lowered even when approaching a driver in a parked vehicle.
The officer admitted at the hearing that the defendant was not doing anything else illegal, i.e., not weaving or speeding, and he had no reasonable suspicion on which to base his stop of defendant's car. Therefore, I would affirm the trial court's order suppressing all the evidence gathered pursuant to the stop.